Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.703   Page 1 of 26




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 Janet Malam,

                         Petitioner,     Case No. 20-10829

 and                                     Judith E. Levy
                                         United States District Judge
 Ruby Briselda Escobar and Amer
 Toma,                          Mag. Judge Anthony P. Patti

                Plaintiff-Intervenors,

 v.

 Rebecca Adducci, et al.,


                         Respondents.

 ________________________________/


    OPINION AND ORDER CONVERTING TEMPORARY
RESTRAINING ORDER INTO PRELIMINARY INJUNCTION [23]
       On April 6, 2020, the Court issued an amended order granting a

Temporary Restraining Order and requiring Petitioner Janet Malam’s

immediate release from ICE Custody. (ECF No. 23.) The TRO was set to

expire on April 17, 2020, at 6:30pm EST. (Id. at PageID.575.) The Court
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20      PageID.704    Page 2 of 26




ordered Respondent Adducci1 to show cause why the TRO should not be

converted to a preliminary injunction. (Id.) On April 10, 2020,

Respondent filed a response to the Court’s order to show cause. (ECF No.

30.) On April 16, 2020, Petitioner filed her reply. (ECF No. 32.) The Court

now transforms the TRO into a preliminary injunction.

      I.    Factual Background

      Petitioner Janet Malam, born in the United Kingdom, is a lawful

permanent resident. (ECF No. 1, PageID.3.) She was legally admitted to

the United States in 1967 at the age of four and is now fifty-six years old.

(Id.) Prior to her release on April 6, 2020, Petitioner had been detained

in the Calhoun County Correctional Facility in conjunction with removal

proceedings at the Detroit Immigration Court. (Id.)

      Petitioner alleges that she suffers from a number of serious health

conditions, including: multiple sclerosis; bipolar disorder; pain; anemia;


      1  Petitioner initially named as Respondents: Rebecca Adducci, the Detroit
District Director of United States Immigration and Customs Enforcement (ICE);
Matthew Albence, Deputy Director of ICE; Chad Wolf, Acting Secretary of the U.S.
Department of Homeland Security; William Barr, Attorney General of the United
States; ICE; and Heidi Washington, Director of the Michigan Department of
Corrections (MDOC). In its April 6, 2020 Amended Order, the Court found that it had
jurisdiction under 28 U.S.C. § 2241. (ECF No. 23, PageID.536.) Only Respondent
Adducci is a proper respondent for Petitioner’s petition for habeas corpus. (ECF No.
23, PageID.549.)

                                         2
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.705   Page 3 of 26




essential primary hypertension; hypothyroidism; chronic obstructive

pulmonary disease; fibromyalgia; mild cognitive impairment; carpal

tunnel syndrome; severe major depressive disorder; opioid addiction;

nicotine dependence; and polyneuropathy. (ECF No. 1, PageID.7.)

According to Petitioner’s extensive medical records, these diagnoses are

current and accurate as of March 3, 2020. (ECF No. 1-4, PageID.31.)

      On March 30, 2020, Petitioner filed a petition requesting

emergency relief in either one of two forms: a writ of habeas corpus or an

injunction “ordering Defendants to immediately release [Petitioner], with

appropriate precautionary public health measures, on the grounds that

her continued detention violates Due Process Clause [of the Fifth and

Fourteenth    Amendments].”      (ECF     No.   1,   PageID.17.)    Petitioner

simultaneously filed an Application for Temporary Restraining Order

requesting that the Court order Petitioner’s release during the pendency

of her immigration proceedings due to the substantial risk to her health

posed by COVID-19 as a result of Petitioner’s continued detention. (ECF

No. 2.) The Court granted Petitioner’s application on April 5, 2020 (ECF

No. 22) and issued an amended order (ECF No. 23) on April 6, 2020




                                      3
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.706   Page 4 of 26




      Because Petitioner continues to show that she will be subject to

irreparable injury absent an injunction, a high likelihood of success on

the merits, and that the balance of equities and public interest weigh in

favor of granting an injunction, the Court now converts its TRO into a

preliminary injunction.

      II.   Legal Standard

      In determining whether to grant a preliminary injunction, courts

evaluate four factors: 1) whether the movant has a strong likelihood of

success on the merits; 2) whether the movant would suffer irreparable

injury absent an injunction; 3) whether granting the injunction would

cause substantial harm to others; and 4) whether the public interest

would be served by granting the injunction. Northeast Ohio Coal. for

Homeless and Serv. Emps. Intern. Union, Local 1199 v. Blackwell, 467

F.3d 999, 1009 (6th Cir. 2006). These four factors “are not prerequisites

that must be met, but are interrelated considerations that must be

balanced together. For example, the probability of success that must be

demonstrated is inversely proportional to the amount of irreparable

injury the movants will suffer absent the stay.” Id. (internal quotations

omitted). “[P]reliminary injunctions are extraordinary and drastic


                                      4
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.707   Page 5 of 26




remedies [] never awarded as of right.” Am. Civil Liberties Union Fund

of Michigan v. Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015).

Nonetheless, each of the four factors weighs in Petitioner’s favor, and the

Court converts the temporary restraining order into a preliminary

injunction.

      III. Analysis

      The Court granted emergency injunctive relief because Petitioner

had shown: a high likelihood of irreparable injury absent an injunction,

both in the form of substantial risk to her health and life from COVID-19

and due to her alleged constitutional violations (ECF No. 23,

PageID.551–562); a strong likelihood of success on the merits with

respect to both the objective and subjective components of a deliberate

indifference claim (Id. at PageID.562–571); and that the balance of

equities and public interest favored her immediate release (Id. at

PageID.571–574).

      Respondent Adducci now argues that 1) the Court erred in finding

a high likelihood of irreparable harm because “Malam has not shown that

she has a substantial risk of exposure to COVID-19 at CCDC” (ECF 30,

PageID.648); 2) Petitioner has not demonstrated a likelihood of success


                                      5
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.708   Page 6 of 26




on the merits because she “has not shown that Respondent is deliberately

indifferent in light of the precautions taken at CCDC to reduce exposure

to COVID-19” (Id. at PageID.653); and 3) “Malam cannot show that her

continued detention amounts to impermissible punishment” (Id. at

PageID.658).

      From this Court’s perspective, Respondent turns a blind eye to the

weight of public health evidence recognizing Petitioner’s release as the

only reasonable response to an extraordinary and deadly pandemic.

Respondent concedes that “[i]t is undisputed that individuals with

certain underlying health conditions, like Malam, are at an increased

risk of adverse health consequences from COVID-19.” (ECF No. 30,

PageID.653.) And as the Court found, “in the face of a deadly pandemic

with no vaccine, no cure, limited testing capacity, and the ability to

spread quickly through asymptomatic human vectors, a ‘generalized risk’

is a ‘substantial risk’ of catching the COVID-19 virus for any group of

human beings in highly confined conditions, such as Petitioner within

the CCCF facility.” (ECF No. 23, PageID.559.) No conditions of

confinement at the Calhoun County Correctional Facility will be




                                      6
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.709   Page 7 of 26




sufficient to protect this Petitioner’s health, life, and constitutional

rights. A preliminary injunction is warranted.

      A. Petitioner’s Risk of Exposure to COVID-19

      Respondent argues that while there is some risk that Petitioner will

contract COVID-19 should she return to the Calhoun County

Correctional Facility, that risk is not high enough to constitute

irreparable harm. In Helling v. McKinney, the Supreme Court found that

the petitioner had stated an Eighth Amendment deliberate indifference

claim where he alleged an “unreasonable risk of serious damage to his

future health.” 509 U.S. 25, 35 (1993). The thrust of Respondent’s

argument appears to be that until there is a confirmed case of COVID-

19, or perhaps an outbreak of the illness it causes, in the Calhoun County

Correctional Facility, Petitioner cannot show that COVID-19 poses an

unreasonable risk of infection:

    “Malam simply has not shown that she has a substantial risk of
     exposure to COVID-19 at CCDC.” (ECF No. 30, PageID.645.)

    “Malam has not shown anything about CCDC, in light of the
     precautions taken, that puts her at a substantial risk of exposure.”
     (ECF No. 30, PageID.650.)

    “While the precautions do not eliminate the risk, the constitution
     does not require as much.” (ECF No. 30, PageID.645.)
                                      7
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.710   Page 8 of 26




    “There are no suspected cases of COVID-19 at CCDC, which tends
     to suggest the measures are reasonably effective.” (ECF No. 30,
     PageID.652.)

       “[T]o state a constitutional claim, she cannot rely on the general
       bad effects of a deadly virus[;] she has to show that she is
       specifically at a substantial risk for exposure by some condition at
       CCDC.” (ECF No. 30, PageID.650.)

    “Nowhere in the decision did the Helling Court hold potential for
     exposure to a serious disease sufficient to establish a constitutional
     violation. New mutations and strains of viruses are a part of the
     human condition.” (ECF No. 30, PageID.649.)

       Respondent’s arguments fly in the face of public health evidence

regarding the COVID-19 pandemic, which identifies                   communal

detention facilities as creating an unacceptably high risk of contracting

COVID-19. The Calhoun County Correctional Facility is a communal

detention facility; Petitioner’s return would place her at an unreasonable

and substantial risk of COVID-19 infection.

       Despite repeated opportunities to do so, Respondent to date has

failed to address the public health evidence in the record and on which

Petitioner relies. Petitioner submitted the declarations of two medical

experts assessing the risk of COVID-19 in detention facilities. Because

any decision regarding relief must be grounded in scientific and public
                                      8
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.711   Page 9 of 26




health evidence, the Court includes the most relevant sections of the two

declarations in their entirety.

      Dr. Joseph Amon, Director of Global Health and Clinical Professor

at the Drexel Dornsife School of Public Health and Associate Professor of

Epidemiology at the Johns Hopkins University Bloomberg School of

Public Health, declares the following:

       The conditions of immigration detention facilities pose a
      heightened public health risk to the spread of COVID-19, even
      greater than other non-carceral institutions. (ECF No. 6-2,
      PageID.82.)

       Immigration       detention      facilities  are     enclosed
      environments, much like the cruise ships that were the site of
      the largest concentrated outbreaks of COVID-19.
      Immigration detention facilities have even greater risk of
      infectious spread because of conditions of crowding, the
      proportion of vulnerable people detained, and often scant
      medical care. People live in close quarters and are also subject
      to security measures which prohibit successful “social
      distancing” that is needed to effectively prevent the spread of
      COVID-19. Toilets, sinks, and showers are shared, without
      disinfection between use. Food preparation and food service is
      communal, with little opportunity for surface disinfection.
      Staff arrive and leave on a shift basis; there is little to no
      ability to adequately screen staff for new, asymptomatic
      infection. (Id.)

       The lack of daily tests of staff who have ongoing community
      contacts presents a risk of introduction of the virus into the
                                      9
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.712   Page 10 of 26




      detention facility. The possibility of asymptomatic
      transmission means that monitoring fever of staff or
      detainees is also inadequate for identifying all who may be
      infected and preventing transmission. This is also true
      because not all individuals infected with COVID-19 report
      fever in early stages of infection. The lack of widespread
      testing in communities and the current presence of COVID-
      19 in all 50 states means that it is impractical to ask detainees
      about their travel history— all communities should be
      assumed to have community transmission which is why
      statewide and national restrictions on movement and
      gatherings have been put in place. The crowded conditions, in
      both sleeping areas and social areas, and the shared objects
      (bathrooms, sinks, etc.) will facilitate transmission. (Id. at
      PageID.85–86.)

       Procedures that may have worked for other outbreaks, like
      flu, will not be sufficient to control COVID-19 and physical
      distancing is essential. (Id. at PageID.86.)

       The only viable public health strategy available is risk
      mitigation. Even with the best-laid plans to address the
      spread of COVID-19 in detention facilities, the release of
      individuals who can be considered at high-risk of severe
      disease if infected with COVID-19 is a key part of a risk
      mitigation strategy. In my opinion, the public health
      recommendation is to release high-risk people from detention,
      given the heightened risks to their health and safety,
      especially given the lack of a viable vaccine for prevention or
      effective treatment at this stage. (Id.)




                                      10
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.713   Page 11 of 26




      Dr. Jonathan Golob, an Assistant Professor at the University of

Michigan School of Medicine who specializes in infectious diseases and

internal medicine, further declares the following:

       A lack of proven cases of COVID-19 in the context of a lack
      of testing is functionally meaningless for determining if there
      is a risk for COVID-19 transmission in a community or
      institution. (ECF No. 6-3, PageID.111.)

       Given the avid spread of COVID-19 in skilled nursing
      facilities and cruise ships, it is reasonable to expect COVID-
      19 will also readily spread in detention centers, particularly
      when residents cannot engage in social distancing measures,
      cannot practice proper hygiene, and cannot isolate themselves
      from infected residents or staff. With new individuals and
      staff coming into detention centers who may be asymptomatic
      or not yet presenting symptoms, the risk of infection rises
      even with symptom screening measures. (Id. at PageID.112.)

       This information provides many reasons to conclude that
      vulnerable people . . . living in an institutional setting, such
      as an immigration detention center, prison, or jail, with
      limited access to adequate hygiene facilities, limited ability to
      physically distance themselves from others, and exposure to
      potentially infected individuals from the community are at
      grave risk of severe illness and death from COVID-19. (Id.)

      Respondent’s briefing mentions neither declaration. Respondent is

free to disagree with the conclusions drawn by these declarations, but to

contest them in this case, she must present public health evidence of her

                                      11
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.714   Page 12 of 26




own demonstrating either that the risk is not as significant as

Petitioner’s evidence shows or that it can be mitigated through

precautions. But Respondent does not offer any public health evidence of

her own beyond the CDC Guidance, which makes recommendations for

precautionary measures but does not assess the resulting risk of COVID-

19 infection once those measures have been implemented.

       The Court acknowledges that ICE and the Calhoun County

Correctional Facility have employed some precautionary measures,

including: “tracking the disease, screening incoming detainees, isolating

and testing symptomatic detainees, quarantining detainees who test

positive, screening incoming staff, suspending in-person social visitation

and limiting professional visitation to non-contact, increasing sanitation,

educating all staff and detainees, providing detainees with toilet paper,

personal soap, and disinfectants, and increasing handwashing stations.”

(ECF No. 23, PageID.513-14.) Furthermore, the Court is aware of

updated guidance regarding precautionary measures within ICE

detention facilities. See Case No. 20-10921, Zaya v. Adducci (E.D. Mich.

Apr.   15,   2020),   ECF    No.   7-5     (COVID-19    Pandemic     Response

Requirements, U.S. Immigration and Customs Enforcement (Apr. 10,


                                      12
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.715   Page 13 of 26




2020)). This new guidance calls for: requiring inmates with symptoms to

wear a cloth face mask, reducing detainee populations to seventy-five

percent capacity, housing of detainees in individual cells, instructing

detainees to sleep “head to foot,” extending recreation, law library, and

meal hours to allow staggering and reduce crowd size, and rearranging

beds in housing units to ensure sufficient distance. Id. These are

undoubtedly important additional precautions. But the public health

evidence in the record explains why these precautionary measures

ultimately fall short of protecting this Petitioner’s health and

constitutional rights. Given the asymptomatic nature of transmission,

the impossibility of adequate social distancing in communal detention

spaces, and the inability or unwillingness to test all inmates and staff,

Petitioner remains at an unreasonable and substantial risk of infection

and consequently of dire health consequences, including death.

      Respondent also critiques the Court’s use of illustrative examples

at other detention facilities: “this Court found harm was imminent based

on conditions at other facilities that are not specific to Malam.” (ECF No.

30, PageID.650.) Respondent argues that in order to prevail, Petitioner

must show risks specific to the Calhoun County Correctional Facility.


                                      13
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.716   Page 14 of 26




She cites to this Court’s opinion in Awshana v. Adducci, where the

Honorable David M. Lawson held that “the petitioners have leveled only

generalized allegations; if those were deemed sufficient, then all inmates

would be entitled to release until the pandemic subsides.” (ECF No. 30,

PageID.650 (citing Awshana v. Adducci, Case No. 20-10699 (E.D. Mich.

April 9, 2020), ECF No. 19).)

      The Court’s references to other facilities illustrate the risk of

infection at communal detention facilities, of which Calhoun County

Correctional Facility is one. By example, although the serious outbreak

at the Cook County Jail—now recognized as the single greatest source of

COVID-19 infections in the United States, see Timothy Williams &

Danielle Ivory, Chicago’s Jail Is Top U.S. Hot Spot as Virus Spreads

Behind         Bars,       NY        Times         (Apr.       8,        2020),

nytimes.com/2020/04/08/us/coronavirus-cook-county-jail-chicago.html—

does not directly increase the risk to Petitioner, it shows how a pandemic

can sweep into communal detention environments despite precautionary

measures being taken prior to any confirmed cases. See Sheriff Dart

Expands Precautionary Measures for COVID-19 at Cook County

Department of Corrections, Cook County Sheriff’s Office (Mar. 12, 2020),


                                      14
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.717    Page 15 of 26




https://www.cookcountysheriff.org/sheriff-dart-expands-precautionary-

measures-for-covid-19-at-cook-county-department-of-corrections (noting

significant precautionary measures similar to those at Calhoun County

Correctional Facility); Update on Efforts to Reduce Population at Cook

County Jail and Ongoing Precautions to Prevent COVID-19, Cook County

Sheriff’s            Office            (Mar.             18,              2020),

https://www.cookcountysheriff.org/update-on-efforts-to-reduce-

population-at-cook-county-jail-and-ongoing-precautions-to-prevent-

covid-19 (noting expansion of precautionary measures). Despite

precautionary measures, cases of COVID-19 among inmates in the Cook

County Jail exploded from two to 167 in eight days. (ECF No. 29,

PageID.635.) On a nationwide level, the curve of COVID-19 infections

among Federal Bureau of Prison inmates shows no sign of flattening,

again despite significant precautionary measures. See Walter Pavlo,

Federal Bureau of Prisons Institutions Not Showing Any Signs of

“Flattening        Curve,”        Forbes         (Apr.         15,        2020),

https://www.forbes.com/sites/walterpavlo/2020/04/15/federal-bureau-of-

prisons-institutions-not-showing-any-signs-of-flattening-

curve/#46f2999f54dd. ICE facilities in Michigan have also seen a rise of


                                      15
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.718   Page 16 of 26




COVID-19 cases. As Petitioner notes, “on March 31, 2020, when this case

was filed, there were no cases of COVID-19 in Michigan ICE detentions,

but within a matter of 2 weeks, there are 3 cases confirmed of detainees

in Michigan that have contracted COVID-19 in ICE custody.” (ECF No.

32, PageID.695.)

      The Court’s finding regarding risk of infection is worth repeating:

      [I]n the face of a deadly pandemic with no vaccine, no cure,
      limited testing capacity, and the ability to spread quickly
      through asymptomatic human vectors, a ‘generalized risk’ is
      a ‘substantial risk’ of catching the COVID-19 virus for any
      group of human beings in highly confined conditions, such as
      Petitioner within the CCCF facility.

(ECF No. 23, PageID.559.)

      The Court can only conclude that Respondent, in continuing to

challenge Petitioner’s release, is ignoring the risks of the COVID-19

pandemic—the asymptomatic nature of its spread, the exponential

character of its growth, and the deadliness of its impact—to Calhoun

County Correctional Facility’s most vulnerable inmates, thereby

jeopardizing the health and lives of those in her custody. The Court finds

that Petitioner, were she to be returned to the Calhoun County

Correctional Facility, would be at an unreasonable and substantial risk

                                      16
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.719   Page 17 of 26




of COVID-19 infection; Petitioner therefore has demonstrated a high

likelihood of irreparable injury.

      2. Respondent’s Deliberate Indifference

      Respondent hinges her deliberate indifference argument on the fact

that ICE has taken some precautions consistent with CDC guidance to

reduce the risk of infection at the Calhoun County Correctional Facility:

       Because the precautions taken at CCDC are reasonable
      under the circumstances, Malam cannot establish a
      constitutional violation. (ECF No. 30, PageID.654.)

       While the measures taken at CCDC may not eliminate all
      potential for exposure to COVID-19, they significantly reduce
      the potential, and are, therefore, reasonable, and preclude a
      finding of deliberate indifference. (ECF No. 30, PageID.654.)

Respondent cites to the Supreme Court in Farmer v. Brennan, which held

that “prison officials who actually knew of a substantial risk to inmate

health or safety may be found free from liability if they responded

reasonably to the risk, even if the harm ultimately was not averted.”

(ECF No. 30, PageID.653 (citing 511 U.S. 825, 844 (1994)).) But the public

health evidence above mandates the Court’s earlier conclusion: “the only

reasonable response by Respondent[] is the release of Petitioner; any




                                      17
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.720   Page 18 of 26




other response demonstrates a disregard of the specific, severe, and life-

threatening risk to Petitioner from COVID-19.”

        Respondent points to two cases in which a Circuit court found no

deliberate indifference where detention facilities took precautions to

reduce the risk of infection; this precedent does not shield Respondent

here.

        In Wooler v. Hickman County¸ the Sixth Circuit found that a county

jail, sheriff, nurse, and physician were not deliberately indifferent, based

on the information available to each, to a prisoner’s risk of amethicillin-

resistant staphylococcus aureus (MRSA) infection from an infected

cellmate. 377 F. App’x 502 (6th Cir. 2010). The court found that absent

knowledge of a specific infection, general knowledge of the possibility of

MSRA among inmates was too generalized to show knowledge of a

substantial risk to the plaintiff. Id. at 505. Additionally, the court found

that the jail nurse took reasonable precautions in response to an MRSA

infection in the jail: “[S]he cleaned every cell, quarantined the infected

inmates, and distributed information about MRSA. No reasonable jury

could conclude that those actions constituted deliberate indifference.” Id.

at 506. In response to the plaintiff’s argument that the nurse should have


                                      18
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20    PageID.721   Page 19 of 26




done more, the court noted that the plaintiff did not provide “any evidence

showing that Nurse Tarver did, in fact, have other options.” Id.

      Wooler is distinguishable from the current case. As this case and

related litigation in the Eastern District of Michigan and across the

country demonstrates, Respondent is fully aware of the scope and

magnitude of the COVID-19 pandemic. The risk that COVID-19 will

make its way into the Calhoun County Correctional Facility is far from

hypothetical. As of April 17, 2020, 105 ICE detainees and twenty-five

detention center employees have tested positive for COVID-19. ICE

Guidance on COVID-19, U.S. Immigration and Customs Enforcement

(Apr. 16, 2020), https://www.ice.gov/coronavirus (last updated Apr. 17,

2020). The public health evidence before the Court shows that, even given

current    precautionary     measures,     the   risk   is   substantial    and

unreasonable. Additionally, Respondent, unlike the nurse in Wooler, has

additional precautionary measures at her disposal: the release of

Petitioner. ICE has released other detainees due to the risks of COVID-

19. In this case, Respondent released Plaintiff-Intervenor Ruby Briselda

Salguero-Escobar subject to an Order of Supervision on April 6, 2020.

(ECF No. 26-1, PageID.595.) Nationwide, ICE has released more than


                                      19
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.722   Page 20 of 26




160 detainees. See Matt Katz, ICE Quietly Releases Hundreds of Local

Immigrants as COVID-19 Tears Through Jails, Gothamist (Apr. 14,

2020),    https://gothamist.com/news/ice-quietly-releases-hundreds-local-

immigrants-covid-19.

      Respondent also points to Butler v. Fletcher, in which the Eighth

Circuit found that a county jail sheriff was not deliberately indifferent to

the risk of a tuberculosis infection where the county adopted “policies

[that] specifically acknowledged the risk and promulgated detailed

procedures for the diagnosis, segregation, and treatment of . . . inmates

infected with active cases of TB.” 465 F.3d 340, 345 (8th Cir. 2006). Butler

is distinguishable—and Wooler further distinguishable—because of the

scope of the situation today. COVID-19 is neither MRSA nor tuberculosis.

Wooler and Butler suggest precautions can reasonably mitigate the risk

of tuberculosis or MRSA in conditions of communal confinement. COVID-

19 is a global pandemic of unparalleled scope, and the public health

evidence available to the Court suggests that communal confinement

cannot ensure detainees reasonable safety from infection.

      Accordingly, any response short of authorizing release from the

Calhoun County Correctional Facility for this Petitioner, whose


                                      20
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.723   Page 21 of 26




underlying health conditions expose her to a high risk of an adverse

outcome if infected by COVID-19, demonstrates deliberate indifference

to a substantial risk. Respondent pleads that “[t]he Court seeks to hold

CCDC to a standard that is more than the [C]onstitution requires.” (ECF

No. 30, PageID.654.) To the contrary, Petitioner is likely to succeed on

the merits of her Fifth Amendment deliberate indifference claim. The

Constitution requires Petitioner’s continued release.

      3. Continued Confinement as Punishment

      Due to the expedited nature of this case, the Court and the parties

have applied two legal standards. The Court has analyzed Petitioner’s

Fifth Amendment claim “under the same rubric as Eighth Amendment

claims brought by prisoners.” Villegas v. Metropolitan Government of

Nashville, 709 F.3d 563, 568 (6th Cir. 2013). Eighth Amendment claims

require a showing of deliberate indifference, see Farmer v. Brennan, 511

U.S. 825, 835 (1994), which has both an objective and a subjective

component. Villegas v. Metro. Gov’t, 709 F.3d 563, 568 (6th Cir. 2013)

(citing Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008)).

      Additionally, the Court, in its April 6, 2020 Amended Order, cited

to the standard the Supreme Court set forth in Bell v. Wolfish: “[U]nder


                                      21
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.724   Page 22 of 26




the Due Process Clause, a detainee may not be punished prior to an

adjudication of guilt.” 441 U.S. 520, 535 (1979). (ECF No. 23,

PageID.563.) Petitioner is a civil detainee. Respondent concedes that

Petitioner can show she was subjected to unconstitutional punishment

“by showing that a restriction or condition is not rationally related to a

legitimate government objective or is excessive in relation to that

purpose.” (ECF No. 30, PageID.658 (citing J.H. v. Williamson Cty., 951

F.3d 709, 717 (6th Cir. 2020).)

      The Eighth Circuit in Butler found that the deliberate indifference

test, not the freedom from punishment test, applied to a plaintiff’s claim

challenging the adequacy of precautionary measures to reduce the risk of

infection: “The governmental duty to protect at issue in this case is not

based on a pretrial detainee's right to be free from punishment but is

grounded in principles of safety and general well-being.” 465 F.3d at 344.

The court cited to the Supreme Court in DeShaney v. Winnebago County

Dept. of Soc. Serv., which held:

      [W]hen the State by the affirmative exercise of its power so
      restrains an individual's liberty that it renders him unable to
      care for himself, and at the same time fails to provide for his
      basic human needs—e.g., food, clothing, shelter, medical care,
      and reasonable safety—it transgresses the substantive limits

                                      22
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.725   Page 23 of 26




      on state action set by the Eighth Amendment and the Due
      Process Clause.

489 U.S. 189, 200.

      The deliberate indifference standard applies in this case. Petitioner

has satisfied her burden under that test. Accordingly, the Court need not

determine whether the freedom from punishment standard also applies,

and if it does, whether and to what extent it differs from the deliberate

indifference standard.

      Regarding Respondent’s third argument, the Court will only note

that Respondent’s assertion regarding Petitioner’s criminal history is

irrelevant. Respondent states, “not only does Malam’s criminal history

and present behavior suggest detention is not excessive, it also suggests

she is unlikely to comply with a shelter in place order or maintain social

distancing even if released.” (ECF No. 30, PageID.660.) Petitioner was

released on April 6, 2020; Respondent has provided no evidence that

Petitioner has failed to comply with the terms of her release or the

requirements of Michigan’s executive orders since her release.

Respondent’s argument is conclusory and does not relate to Petitioner’s

claim regarding the risks posed by her continued detention.



                                      23
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20       PageID.726    Page 24 of 26




      The Court finds that Petitioner continues to show that she would

face a high likelihood of irreparable harm absent a preliminary

injunction, a significant likelihood of success on the merits, and that the

balance of equities and public interest favor her release.2 The Court will

convert its temporary restraining order into a preliminary injunction.

      IV.    Conclusion

      As of April 17, 2020, 105 ICE detainees and twenty-five detention

center employees have tested positive for COVID-19. ICE Guidance on

COVID-19,        U.S.      Immigration        and      Customs        Enforcement,

https://www.ice.gov/coronavirus (last updated Apr. 17, 2020). Sadly, and

regrettably, over the coming weeks and months some ICE detainees will

die of COVID-19. Equally sadly and regrettably, some detention center

employees will die as well. Given the nature of this pandemic, those

results are inevitable.

      The Court deeply hopes that time will prove the Government right:

that the TRO and permanent injunction were stronger protections than




      2Respondent does not address the balance of equities or public interest in her
response brief. The Court finds that the analysis from its April 6, 2020 Amended
Opinion and Order applies and that these two factors favor granting injunctive relief.
(ECF No. 23, PageID.571–574.)

                                         24
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.727   Page 25 of 26




necessary for a fifty-six-year-old woman with fourteen underlying health

conditions in the face of a deadly pandemic. But before the Court now is

a record which shows 1) Petitioner is at unreasonable risk of contracting

COVID-19 should she remain in the Calhoun County Correctional

Facility, regardless of precautions taken, and 2) Petitioner is at serious

risk of severe illness and death should she contract COVID-19. To order

Petitioner’s continued civil detention would be to play Russian roulette

with her rights and with her life. A preliminary injunction requiring

Petitioner’s continued release is both appropriate and necessary.

Accordingly,

      The Court GRANTS a              preliminary      injunction   mandating

Petitioner Malam’s continued release.

      Petitioner remains subject to the following restrictions: she is

subject to a total of fourteen days of home quarantine; she must comply

with all Michigan Executive Orders; and she must appear at all hearings

pertaining to her immigration proceedings. Respondent may impose

other reasonable nonconfinement terms of supervision.

      Respondent is further RESTRAINED from arresting Petitioner for

civil immigration detention purposes until the State of Emergency in


                                      25
Case 5:20-cv-10829-JEL-APP ECF No. 33 filed 04/17/20   PageID.728   Page 26 of 26




Michigan (related to COVID-19) is lifted or until further Court Order

stating otherwise.

      IT IS SO ORDERED.

Dated: April 17, 2020                      s/Judith E. Levy
Ann Arbor, Michigan                        JUDITH E. LEVY
                                           United States District Judge




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 17, 2020.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      26
